The facts of this case are the same as those in Stone, Chairman, v. Allis-Chalmers Mfg. Co., 193 Miss. 294,8 So. 2d 228, but with the following additional feature:
Appellee, in the present case, in order to promote the sale of its tractors, permits its dealers to accept in part payment trade-in tractors, similarly to the familiar course of business in the automobile trade, wherein the purchasers of new cars are allowed to trade in their old cars as a part of the purchase price of the new. When an old tractor or other used farm equipment is traded in as a part of the purchase price of a new tractor, the dealer retains possession of the trade-in chattel or chattels, and when he sells this property on part cash and part credit, and takes a note for the balance due, he has the privilege to transfer the note at its face value to appellee to be applied on tractor purchases by the dealer from appellee.
It is contended by appellant that this makes appellee liable under Chap. 110, Laws 1940, for the privilege or occupation taxes on the notes taken from the purchasers of the trade-in property. We are of the opinion that the contention is not maintainable. The plan is simply an incidental means and its own means by which appellee promotes the sales of its tractors, and wherein it realizes on that which was taken as a part of the purchase price of its tractors, not the tractors of some other person.
Affirmed. *Page 714